374 F.2d 884
W. C. GRESHAM, Appellant,v.Dr. George J. BETO, Director, Department of Corrections, Appellee.
No. 23990.
United States Court of Appeals Fifth Circuit.
March 23, 1967.

W. C. Gresham, pro se.
Lonny F. Zwiener, Asst. Atty. Gen., Austin, Tex., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BROWN, MOORE,1 and BELL, Circuit Judges.
PER CURIAM.


1
Appellant, a Texas prisoner, received a plenary hearing on his petition for federal habeas corpus.  He is serving a life sentence for the murder of a fellow prison inmate.  He was convicted in 1933 and now claims that he was denied a fair trial at the time in three respects.  First, all of his witnesses were intimidated to the extent that they refused to testify; second, he was deprived of certain defenses by being tried with three co-defendants; and third, he was denied the effective assistance of counsel because there was a conflict of interest between his own representation and that of his co-defendants.  The District Court ruled against appellant in every respect and that ruling is amply supported by the facts and the law.


2
Affirmed.



1
 Of the Second Circuit, sitting by designation